Exhibit 10.2

PRIORITY CONFIRMATION JOINDER

Reference is made to the Intercreditor Agreement, dated as of October 26, 2015
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Intercreditor Agreement”) between JPMORGAN CHASE
BANK, N.A., as Priority Lien Agent for the Priority Lien Secured Parties (as
defined therein), and WILMINGTON TRUST, NATIONAL ASSOCIATION, as Second Lien
Collateral Agent for the Second Lien Secured Parties (as defined therein).

Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Intercreditor Agreement. This Priority Confirmation Joinder is
being executed and delivered pursuant to Section 4.04 (b) (and in furtherance of
Section 4.04(e)) of the Intercreditor Agreement in connection with the
designation by the Company of the debt for which the undersigned is acting as
representative as Additional Second Lien Obligations which debt is entitled to
the rights and obligations of being Additional Second Lien Obligations under the
Intercreditor Agreement.

1. Joinder. The undersigned, Wilmington Trust, National Association (the “New
Representative”), as collateral agent under the Term Loan Credit Agreement,
dated as of October 19, 2015, among the Company, the Grantors party thereto from
time to time, the Lenders (as defined therein) party thereto from time to time,
the Second Lien Collateral Agent and the New Representative, as administrative
agent, hereby:

(a) represents that the New Representative has been authorized to become a party
to the Intercreditor Agreement on behalf of the Additional Second Lien Secured
Parties under the Additional Second Lien Debt Facility as Second Lien
Representative under the Intercreditor Agreement for all purposes thereof on the
terms set forth therein, and to be bound by the terms of the Intercreditor
Agreement as fully as if the undersigned had executed and delivered the
Intercreditor Agreement as of the date thereof; and

(b) agrees that its address for receiving notices pursuant to the Intercreditor
Agreement shall be as follows:

Wilmington Trust, National Association

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Facsimile: (612) 217-5651

Attention: Meghan McCauley

2. Priority Confirmation.

The undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of Second Lien Debt for which the
undersigned is acting as Second Lien Representative hereby agrees, for the
benefit of all Secured Parties and each future Secured Debt Representative, and
in connection with the designation by the Company of such Obligations as Second
Lien Debt under the Intercreditor Agreement, that:

(a) all Second Lien Obligations will be and are secured equally and ratably by
all Second Liens at any time granted by the Company or any other Grantor to
secure any Obligations in respect of such Series of Second Lien Debt, whether or
not upon property otherwise constituting Collateral for such Series of Second
Lien Debt, and that all such Second Liens will be enforceable by the Second Lien
Collateral Agent with respect to such Series of Second Lien Debt for the benefit
of all Second Lien Secured Parties equally and ratably;



--------------------------------------------------------------------------------

(b) the New Representative and each holder of Obligations in respect of the
Series of Second Lien Debt for which the undersigned is acting as Second Lien
Representative are bound by the provisions of the Intercreditor Agreement,
including the provisions relating to the ranking of Priority Liens, Second Liens
and Third Liens and the order of application of proceeds from enforcement of
Priority Liens, Second Liens and Third Liens; and

(c) the New Representative and each holder of Obligations in respect of the
Series of Second Lien Debt for which the undersigned is acting as Second Lien
Representative appoints the Second Lien Collateral Agent and consents to the
terms of the Intercreditor Agreement and the performance by the Second Lien
Collateral Agent of, and directs the Second Lien Collateral Agent to perform,
its obligations under the Intercreditor Agreement and the Second Lien Collateral
Trust Agreement, together with all such powers as are reasonably incidental
thereto.

3. Full Force and Effect of Intercreditor Agreement. Except as expressly
supplemented hereby, the Intercreditor Agreement shall remain in full force and
effect.

4. Governing Law and Miscellaneous Provisions. The provisions of Article IX of
the Intercreditor Agreement will apply with like effect to this Priority
Confirmation Joinder.

5. Expenses. The Company agrees to reimburse each Secured Debt Representative
for its reasonable out of pocket expenses in connection with this Priority
Confirmation Joinder, including the reasonable fees, other charges and
disbursements of counsel.

[Signatures Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Priority Confirmation
Joinder to be executed by their respective officers or representatives as of
October 26, 2015.

 

New Representative: WILMINGTON TRUST, NATIONAL ASSOCIATION By:  

/s/ Meghan H. McCauley

  Name:   Meghan H. McCauley   Title:   Assistant Vice President

[EXCO Resources, Inc. - Priority Confirmation Joinder]



--------------------------------------------------------------------------------

The Second Lien Collateral Agent hereby acknowledges receipt of this Priority
Confirmation Joinder and agrees to act as Second Lien Collateral Agent for the
New Representative and the holders of the Obligations represented thereby:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION as Second Lien Collateral Agent By:  

/s/ Meghan H. McCauley

  Name:   Meghan H. McCauley   Title:   Assistant Vice President

[EXCO Resources, Inc. - Priority Confirmation Joinder]



--------------------------------------------------------------------------------

The Priority Lien Agent hereby acknowledges receipt of this Priority
Confirmation Joinder:

 

JPMORGAN CHASE BANK, N.A.

as Priority Lien Agent

By:  

/s/ David Morris

Name:   David Morris Title:   Authorized Officer

[EXCO Resources, Inc. - Priority Confirmation Joinder]



--------------------------------------------------------------------------------

Acknowledged and Agreed to by: EXCO RESOURCES, INC., as Borrower By:  

/s/ William L. Boeing

  Name:   William L. Boeing   Title:   Vice President, General Counsel and
Secretary

[EXCO Resources, Inc. - Priority Confirmation Joinder]